USCA4 Appeal: 21-7379      Doc: 14         Filed: 06/03/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7379


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        AQUABEUS MOORE,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Charleston. Richard Mark Gergel, District Judge. (2:15-cr-00386-RMG-2)


        Submitted: April 28, 2022                                            Decided: June 3, 2022


        Before GREGORY, Chief Judge, and MOTZ and DIAZ, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Aquabeus Moore, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7379      Doc: 14         Filed: 06/03/2022      Pg: 2 of 2




        PER CURIAM:

               Aquabeus Moore appeals the district court’s order denying his motion for

        compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). We have reviewed the

        record on appeal and conclude that the district court did not abuse its discretion in denying

        Moore’s motion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (providing

        standard), cert. denied, 142 S. Ct. 383 (2021). Accordingly, we deny Moore’s motion for

        appointment of counsel and affirm for the reasons stated by the district court. United States

        v. Moore, No. 2:15-cr-00386-RMG-2 (D.S.C. Sept. 13, 2021). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2